Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021has been entered.
An action on the RCE follows:

Status of Claims:
Claims 5-12 are pending. Claims 1-4 were canceled.
Claims 5-12 are rejected herein.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 5-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 9-11 recite “said coupling device is a rivet”, “said coupling device is a nut and bolt” but this this limitation was not supported or described in the specification as original filed or presented in the specification for employment of this limitation in the original disclosure. Other words, the limitation as introduced in claims 9-11 does not have basis in the original disclosure. Thus they are new matter. See MPEP 2173. 05(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rivet or nut and bolt as recited in claims 9-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0270445 to Johnson.
Regarding claim 5, Johnson discloses a cabinet installation assembly, comprising:


a cabinet support member (4) having first and second ends, wherein said second end is adapted to be positioned adjacent to the wall (52) to which the cabinet is being installed when said cabinet jack is being used;

a second coupling device (14) (figs 1-2) located between said first and second ends of said cabinet support member (4) at a predetermined attachment point, said second coupling device cooperating with said first coupling device to rotatably (at hinge 16) attach said cabinet support member to said extendable support pole, wherein said cabinet support member is adapted to carry the weight of the cabinet when the cabinet is being installed;

an end support member (6)coupled to said cabinet support member (4) at said second end and being adapted to engage said wall when said cabinet jack is being used; and
wherein the weight of the cabinet on said cabinet support member can cause lateral pressure to be exerted on the wall (when the support pole is adjusted) to which the cabinet is being attached in order to stabilize said cabinet jack.



Regarding claim 7, wherein said extendable support pole is comprised of a plurality of telescoping concentric tube, wherein the length of said extendable support pole can be adjusted.

Regarding claim 8, wherein said attachment point of said cabinet support member can be  located such that the weight of the cabinet to be supported causes said end support member to exert pressure against the wall to which the cabinet is to be installed.


Claims 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,955,592 to Brennan, Sr.
Regarding claim 5, Brennan, Sr.  discloses a cabinet installation assembly, comprising:
an extendable support pole (100) (figs 1-8)  having a first coupling device on a first end (97, fig. 8)and an anti-slip device on a second end (10)
a cabinet support member (95, 150) having first and second ends, wherein said second end is adapted to be positioned adjacent to the wall  (fig. 2) to which the cabinet is being installed when said cabinet jack is being used;



an end support member (, no numeral, fig. 2)coupled to said cabinet support member at said second end and being adapted to engage said wall when said cabinet jack is being used; and
wherein the weight of the cabinet on said cabinet support member can cause lateral pressure to be exerted on the wall (when the support pole is adjusted at certain angles) to which the cabinet is being attached in order to stabilize said cabinet jack.

Regarding claim 6, wherein said extendable support pole is of tubular construction.

Regarding claim 7, wherein said extendable support pole is comprised of a plurality of telescoping concentric tube, wherein the length of said extendable support pole can be adjusted.

Regarding claim 8, wherein said attachment point of said cabinet support member can be located such that the weight of the cabinet to be supported causes said 

Regarding claim 9, wherein said coupling device is a rivet.

Regarding claim 10, wherein said coupling device is a nut and bolt (fig. 8).

Regarding claim 11, wherein said nut and bolt are sufficiently tightened to prevent said cabinet support member from freely rotating about said extendable support pole, said tightness allowing said cabinet support member to remain in a generally horizontal position when elevated to said position relative to the surface on which said support jack rests.

Regarding claim 12, wherein said anti-slip device is a rubber foot (10).


Response to Arguments
	Applicants’ supplemental arguments filed on 11/28/2021 have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claim 5 has been considered but are moot in view of the new ground(s) of rejection.

The  “wherein” clause e.g.” wherein the weight of the cabinet on said cabinet support member causes lateral pressure to be exerted on the wall to which the cabinet is being attached in order to stabilize said cabinet jack” as recited in claim 5 has been considered however, there is no structural support for this "wherein" clauses because it merely states a function without providing an indication as how the function is performed or how the weight of the cabinet on said cabinet support member causes lateral pressure to be exerted on the wall . It’s not unclear whether the intended function requires some other structures or is simply an inherent result of the extendable support pole having a first coupling device on a first end (and an anti-slip device on a second end;  a cabinet support member having first and second ends, wherein said second end is adapted to be positioned adjacent to the wall to which the cabinet is being installed when said cabinet jack is being used; a second coupling device located between said first and second ends of said cabinet support member at a predetermined attachment point, said second coupling device cooperating with said first coupling device to rotatably attach said cabinet support member to said extendable support pole, wherein said cabinet support member is adapted to carry the weight of the cabinet when the cabinet is being installed; and an end support member coupled to said cabinet support member at said second end and being adapted to engage said wall when said cabinet jack is being used in a certain manner. Currently, Applicant is improperly using a “wherein” clause to purportedly define structure of the apparatus. As such the recited 
	With respect to the Remarks concerning to “commercial success” and “failure of others” have been considered but are not deemed to be sufficient to overcome such rejection of the prior art.
	At the outset, it should be noted that no proper showing of commercial success has been submitted.  Further, any showing of long felt need or failure of others must include a showing that the prior art has tried and failed to solve the noted problem.
	With respect to the Remarks concerning to “Nexus” has been considered but also are not deemed to be sufficient to overcome such rejection of the prior art.
	As evidences by rejection above, the claims are of such breadth that the “read on” the prior art of Johnson and Brennan. Clearly Johnson and/or Brennon Sr.  disclose/possesses the nexus center around the combination of the pivot point and weight of the cabinet which allows the support stabilize itself against the wall on which the cabinet is being installed.


Conclusion
The new ground rejection in this office action is necessitated by the amendment.
This action is made NON-FINAL>.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632